                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiffs,                            4:19CR3048

      vs.
                                                           ORDER
MELISSA CARMONA VALENZUELA,
and JOSE MUNOZ PERDOMO,

                  Defendants.


      Defendant Valenzuela moved to continue the pretrial motion deadline,
(Filing No. 63), because Defendant needs additional time to investigate this case
and consider whether pretrial motions should be filed. The motion to continue is
unopposed. Based on the showing set forth in the motion, the court finds the
motion should be granted. Accordingly,

      IT IS ORDERED:

      1)    Defendant’s motion to continue, (Filing No. 63), is granted.

      2)    As to both defendants, pretrial motions and briefs shall be filed on
            or before June 24, 2019.

      3)    As to both defendants, trial of this case remains scheduled to
            commence on July 29, 2019.

      4)    The ends of justice served by granting the motion to continue
            outweigh the interests of the public and the defendant in a speedy
            trial, and as to both defendants, the additional time arising as a
            result of the granting of the motion, the time between today’s date
            and July 29, 2019, shall be deemed excludable time in any
            computation of time under the requirements of the Speedy Trial Act,
            because although counsel have been duly diligent, additional time is
            needed to adequately prepare this case for trial and failing to grant
            additional time might result in a miscarriage of justice. 18 U.S.C. §
            3161(h)(1), (h)(6) & (h)(7). Failing to timely object to this order as
     provided under this court’s local rules will be deemed a waiver of any
     right to later claim the time should not have been excluded under the
     Speedy Trial Act.

June 18, 2019.
                                     BY THE COURT:

                                     s/ Cheryl R. Zwart
                                     United States Magistrate Judge




                                 2
